   Case 21-06002-BPH Doc 23-1 Filed 02/26/21 Entered 02/26/21 09:10:07 Desc
Memorandum in Support of Defendant Gary Rainsdon Trustees Motion to Dism Page 1 of 13


   Brian K. Julian ISB No. 2360
                     -




   Anne S. Magnelli ISB No. 9452
                         -




   ANDERSON, JULIAN & HULL LLP
   C. W. Moore Plaza
   250 South Fifth Street, Suite 700
   Post Office Box 7426
   Boise, Idaho 83707-7426
   Telephone:     (208) 344-5800
   Facsimile:     (208) 344-5510
   E-Mail:        bjulian(ajhlaw.com
                  arnagnelIi(2ajhlaw.com
                  service(4ajhlaw.corn

   Attorneys for Defendant,
    GARY RAINSDON, TRUSTEE

                       THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF IDAHO
    LAURIEANN SHOEMAKER, individually,
    JOSEPH E. BEUMELER, individually, and JLJ     Bankruptcy Case No. 20-00713-NG
    FARMS, LLC, a limited liability company,      Adv. Proc. No.: 21-06002-NGH

                             Plaintiffs,
                                                    MEMORANDUM IN SUPPORT OF
    vs.                                             DEFENDANT, GARY RAINSDON,
                                                    TRUSTEE’S, MOTION TO DISMISS

    defendants, as listed within three ‘Defendant
    Groups’

    ‘Idaho Bankruptcy Court’ Defendant Group
    The Honorable Noh G. Hillen
    Gary Rainsdon, Trustee

    ‘Zions’ Defendant Group
    Zions Bancorporation, N.A. f/kla ZB, N.A. dba
    Zions First National Bank
    Zions Bank
    Clint Nef
    SAG Intermountain
    David H Leigh
    Michael D. Mayfield
    Ray Quinney & Nebeker, P.C.

    ‘Idaho Bankruptcy Debtor Lawyers’ Defendant
    Group
    Patrick Geile

   MEMORANDUM IN SUPPORT DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION
   TO DISMISS 1  -
   Case 21-06002-BPH Doc 23-1 Filed 02/26/21 Entered 02/26/21 09:10:07 Desc
Memorandum in Support of Defendant Gary Rainsdon Trustees Motion to Dism Page 2 of 13


    Foley Freeman PLLC
    D. Blair Clark
    Law Offices of D. Blair Clark P.C.

                                 Defendants.

          COMES NOW, DEFENDANT, GARY RAINSDON, TRUSTEE, by and through his

   undersigned counsel, Anderson, Julian & Hull LLP, and respectfully submits this Memorandum

   in Support of the Motion to Dismiss Plaintiffs’ claims asserted in the Adversary Complaint (DE

   #1) on the basis of Fed. R. Civ. P. 12(b)(l), (2), and (6) and on the basis that Gary Rainsdon, as

   Trustee is immune from suit or liability to the Debtors/Plaintiffs on the basis of derived judicial

   immunity/quasi-judicial immunity.            In addition, Plaintiffs/Debtors have indicated and

   acknowledged that Trustee Gary Rainsdon should not be a party to this adversary proceeding.

          Defendant Rainsdon states:

                                           I.    LEGAL STANDARDS

          A. Rule 12 Motions to Dismiss

          Per Fed. R. Civ. P. 12(b), every defense to a claim for relief in any pleading must be

   asserted in the responsive pleading if one is required. But a party may assert the following defenses

   by motion:

          (1) lack of subject-matter jurisdiction;
          (2) lack of personal jurisdiction;


          (6) failure to state a claim upon which relief can be granted...

                      1.       12(b)(1) Standard- Motions to Dismiss on the Basis of Lack of Subject
                               Matter Jurisdiction

          “Generally, a plaintiffs allegations of jurisdiction are sufficient, but when they are

   questioned, as in this case, the burden is on the plaintiff to prove jurisdiction.” Rosemound Sand

   & Gravel Co.       i’.   Lambert Sand & Gravel Co., 469 F.2d 416, 418 (5th Cir. 1972). “Rule 12


   MEMORANDUM IN SUPPORT DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION
   TO DISMISS 2   -
   Case 21-06002-BPH Doc 23-1 Filed 02/26/21 Entered 02/26/21 09:10:07 Desc
Memorandum in Support of Defendant Gary Rainsdon Trustees Motion to Dism Page 3 of 13


   dismissals for lack of jurisdiction are non-discretionary and are to be entered whether the parties

   object or not.” Int’l Video Corp. v. Ampex Corp., 484 F.2d 634, 636 (9th Cir. 1973).

            “Generally, if it appears from the face of the complaint that a federal claim is without merit,

   the court should dismiss for failure to state a claim, and not on jurisdictional grounds.” Sarmiento

   v. Texas Bd. of Veterinaty Med. Examiners By & Through Avery, 939 F.2d 1242, 1245 (5th Cir.

   1991) (citing Bell v. Hood, 327 U.S. 678, 66 S.Ct. 773, 776, 90 L.Ed. 939 (1946)). “However,

   dismissal for want of jurisdiction is appropriate if the federal claim is frivolous or a mere matter

   of fonm” Sarmiento, supra (citing Hagans v. Lavine, 415 U.S. 528, 94 S.Ct. 1372, 1382, 39

   L.Ed.2d 577 (1974)).

            “A motion to dismiss based on qualified immunity is treated as a motion to dismiss for lack

   of subject matter jurisdiction.” Robbins v. Bureau ofLandMgmt., 252 F. Supp. 2d 1286, 1291 (D.

   Wyo. 2003) (citing Meyers v. Cob. Dep’t ofHuman Services, No. 02—1054, 2003 WL 1826166,

   2003 U.S.App. LEXIS 199, *2_3 (10th Cir. Jan. 6, 2003)). “The party invoking federal jurisdiction

   has the burden of proving by a preponderance of the evidence that jurisdiction exists.” Robbins,

   supra.

                   2.      12(b)(2) Standard- Motions to Dismiss on the Basis of Lack of Personal
                           Jurisdiction

            “A defendant may move, prior to trial, to dismiss the complaint for lack of personal

   jurisdiction.” Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977)

   (citing Fed. R. Civ. P. 12(b)(2)). “Because there is no statutory method for resolving this issue,

   the mode of its determination is left to the trial court.” Data Disc., Id. (citing Gibbs v. Buck, 307

   U.S. 66,71-72,59 S.Ct. 725,83 L.Ed. 1111(1939)). The limits which the district judge imposes

   on the pre-trial proceedings will affect the burden which the plaintiff is required to meet. Data

   Disc., supra.


   MEMORANDUM IN SUPPORT DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION
   TO DISMISS 3    -
   Case 21-06002-BPH Doc 23-1 Filed 02/26/21 Entered 02/26/21 09:10:07 Desc
Memorandum in Support of Defendant Gary Rainsdon Trustees Motion to Dism Page 4 of 13


          “A defendant has an unqualified right to have an order entered granting a motion to dismiss

   when the court has no jurisdiction over the defendant.” Read v. Ulmer, 308 F.2d 915 (5th Cir.

   1962). “When faced with a motion to dismiss for lack of personal jurisdiction filed pursuant to

   Fed. R. Civ. P. 12(b)(2), a plaintiff must do more than merely allege that jurisdiction exists.”

   Lacovara v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 551 F. Supp. 601, 602 (E.D. Pa. 1982).

   “He must carry his burden of establishing facts in support of personal jurisdiction.” Id.

                      3.   12(b)(6) Standard- Motions to Dismiss on for Failure to State a Claim
                           Upon Which Relief Can be Granted

          “A motion to dismiss made pursuant to Fed. R. Civ. P. 12(b)(6) tests the sufficiency of a

   party’s claim for relief.” Fid. Nat. Ins. Co. v. Sandpoint Title Ins. Inc., No. 2:13-CV-0028-EJL,

   2013 WL 2554500, at *3 (D. Idaho June 7, 2013). “When considering such a motion, the Court’s

   inquiry is whether the allegations in a pleading are sufficient under applicable pleading standards.”

   Id. “A motion to dismiss will only be granted if the complaint fails to allege ‘enough facts to state

   a claim to relief that is plausible on its face.” Id. (citing Bell At!. Corp. v. Twombly, 550 U.S. 544,

   570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). “A claim has facial plausibility when the plaintiff

   pleads factual content that allows the court to draw the reasonable inference that the defendant is

   liable for the misconduct alleged.” Lid. Nat. Ins. Co. v. Sandpoint Title Ins. Inc., supra, at *3

          “Although ‘we must take all of the factual allegations in the complaint as true, we are not

   bound to accept as true a legal conclusion couched as a factual allegation.” Id. (citing Manzarek

   v. St. Paul Fire &Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008)). “Therefore, ‘conclusory

   allegations of law and unwarranted inferences are insufficient to defeat a motion to dismiss for

   failure to state a claim.” Fid. Nat. Ins. Co. v. Sandpoint Title Ins. Inc., supra, at *3 (citing

   C’aviness v. Horizon C’omtn. Learning Cent., Inc., 590 F.3d 806, 811—12 (9th Cir. 2010)).

          “The qualified immunity defense may be asserted in a Rule 12(b)(6) motion.” Robbins v.


   MEMORANDUM IN SUPPORT DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION
   TO DISMISS 4   -
   Case 21-06002-BPH Doc 23-1 Filed 02/26/21 Entered 02/26/21 09:10:07 Desc
Memorandum in Support of Defendant Gary Rainsdon Trustees Motion to Dism Page 5 of 13


   Bureau ofLand Mgmt., 252 F. Supp. 2d 1286, 1292 (D. Wyo. 2003) (citing Pueblo Neighborhood

   Health Centers, Inc. v. Losavio, 847 F.2d 642, 645 (10th Cir. 1988)). “The district court must

   accept as true all well-pleaded factual allegations in the complaint when reviewing a Rule 12(b)(6)

   motion in which qualified immunity is asserted as a defense.” Robbins, supra (citing Neiberger v.

   Hawkins, 70 F. Supp. 2d 1177, 1181 (D. Cob. 1999)).

           The “not without foundation” standard that a party must satisfy in order to obtain leave to

   sue a bankruptcy trustee under the Barton’ doctrine is similar to the standard for evaluating motion

   to dismiss for failure to state a claim. In re Christensen, 598 B.R. 658, 667 (Bankr. D. Utah 2019)

   (evaluating potential suit by debtors against trustee). “To avoid dismissal under Rule 12(b)(6), a

   plaintiff must allege sufficient facts ‘to state a claim to relief that is plausible on its face.” Id.

   (citing Bell Atl. Corp. v. Twombly, supra, 550 U.S. 544, 570 (2007)).

           B. Dismissal on the Basis of Quasi-Judicial and Derived Judicial Immunity from
              Suit

           “As a general matter, bankruptcy trustees enjoy broad immunity from suit when acting

   within the scope of their authority and pursuant to court order.” United States v. Heminen, 51 F.3d

   883, 891 (9th Cir. 1995) (citing Bennett v. Williams, 892 F.2d 822, 823 (9th Cir. 1989)). “[A]

   bankruptcy trustee is immune from suit for personal liability for acts taken as a matter of business

   judgment in acting in accordance with statutory or other duty or pursuant to court order.” In re

   Smith, 645 F.3d 186, 190 (2d Cir. 2011). “The Trustee is immune for actions that are functionally

   comparable to those of judges, i.e., those functions that involve discretionary judgment.” In re

   Castillo, 297 F.3d 940, 947 (9th Cir. 2002), as amended (Sept. 6, 2002).

                                            II.     ARGUMENT

           The face of the Adversary Complaint (DE #1) demonstrates that it should be dismissed on


   l
       104U.S. 126 (1881)
   MEMORANDUM IN SUPPORT DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION
   TO DISMISS 5   -
   Case 21-06002-BPH Doc 23-1 Filed 02/26/21 Entered 02/26/21 09:10:07 Desc
Memorandum in Support of Defendant Gary Rainsdon Trustees Motion to Dism Page 6 of 13


   the basis of lack of subject matter jurisdiction, lack of personal jurisdiction, for failure to state a

   claim upon which relief can be granted, and on the basis of quasi-judicial immunity from suit. The

   Court should also grant this Defendant attorney’s fees for having to respond to the frivolous suit

   which Plaintiffs have since acknowledged should not have been filed against Trustee Gary

   Rainsdon.

          A. The Adversary Complaint Should be Dismissed on the Basis of Fed. R. Civ. P. 12.

          Plaintiffs, Joseph E. Beumeler and LaurieAnn B. Shoemaker, allege in their Adversary

   Complaint that they were Debtors in an underlying Chapter 12 bankruptcy action, Case: 20-00713-

   NGH. (DE #1, pp. 1, 3) They allege that Defendant Rainsdon was the Trustee in that action. (DE

   #1, pp. 2, 7, 8,passim) The Adversary Complaint identifies Defendant Rainsdon as “a trustee of

   the U.S. Bankruptcy Court District of Idaho.” (DE #1, p. 18)

          Because Defendant Rainsdon is a Trustee of the Bankruptcy Court, which is clear from the

   face of the Adversary Complaint, this Court does not have subject matter jurisdiction over the

   claim; the Court cannot exercise jurisdiction over Trustee Rainsdon as a Defendant in an adversary

   proceeding brought by Debtors; and the claim against him fails to state a claim upon which relief

   can be granted. Thus, dismissal under Fed. R. Civ. P. 12(b)(1), (2), and (6) is appropriate. “The

   qualified immunity defense may be asserted in a Rule 12(b)(6) motion.” Robbins v. Bureau of

   Land Mgmt., supra, 252 F. Supp. 2d 1286, 1292 (D. Wyo. 2003).                Because the Adversary

   Complaint against Defendant Rainsdon is brought against him in his trustee capacity, it should be

   dismissed.   See Lonneker Farms, Inc.      V.   Kiobucher, supra, 804 F.2d 1096, 1097 (affirming

   dismissal of action by debtor against trustee).

          B. The Adversary Complaint Should be Dismissed Because Trustee Rainsdon is
             Immune from Suit Here.

          “Judges historically have been granted absolute immunity from suits for their judicial acts.”


   MEMORANDUM IN SUPPORT DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION
   TO DISMISS 6   -
   Case 21-06002-BPH Doc 23-1 Filed 02/26/21 Entered 02/26/21 09:10:07 Desc
Memorandum in Support of Defendant Gary Rainsdon Trustees Motion to Dism Page 7 of 13


   In re Cedar Funding, Inc., 419 B.R. 807, 822 (B.A.P. 9th Cir. 2009). “An offshoot of judicial

   immunity is the doctrine of quasi-judicial immunity which extends immunity to nonjudicial

   officers for ‘all claims relating to the exercise ofjudicial functions.” Id. (citing In re Castillo, 297

   F.3d 940 (9th Cir. 2002)). The case of Lonneker Farms, 804 F.2d 1096, discussed above, is

   instructive here, as it examines quasi-judicial immunity for a bankruptcy trustee and is factually

   similar to the case at bar.

           In the present case, Plaintiffs’ Adversary Complaint identifies Defendant Rainsdon as “a

   trustee of the U.S. Bankruptcy Court District of Idaho.” (DE #1, p. 18) In Lonneker Farms,          one


   of the defendants was a United States Bankruptcy Court Trustee. Lonneker Farms, supra, 804

   F.2d at 1096-97. Plaintiffs here, Joseph E. Beumeler and LaurieAnn B. Shoemaker, brought a

   Chapter 12 proceeding in the Bankruptcy Court (Case: 20-00713-NGH). (DE #1, pp. 1, 3, 7 et

   seq.) In Lonneker Farms, the bankruptcy proceedings involved the debtor’s fam. Id. at 1096. The

   same is true in the present case. (DE #1, pp. 2, 7) The plaintiff in Lonneker Farms complained

   of:

           the wrongful appointment of Allen Hatley as trustee in bankruptcy by Judge
           Klobucher, certain wrongful acts relating to the crops and farming operations done
           by Hatley before he became trustee but while acting under authority given him by
           Judge Kiobucher, other wrongful acts by Hatley while acting as a trustee, and the
           assertion that Judge Klobucher and Hatley at all times conspired to commit these
           wrongs.

           804 F.2d at 1096-97.

           Here, Plaintiffs Beumeler and Shoemaker complain, inter alia, that Trustee Rainsdon

   showed “overwhelming ‘Negative Debtor-Bias”; took the sale proceeds from the Debtors’ tractor

   sale; and was complicit in a plan to control and harm the farm. (DE #1,
                                                                           pp. 2, 15, 44) These
   allegations are similar to those of the debtor in Lonneker Farms that the trustee engaged in “certain

   wrongful acts relating to the crops and farming operations.” Id. at 1097.


   MEMORANDUM IN SUPPORT DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION
   TO DISMISS 7   -
   Case 21-06002-BPH Doc 23-1 Filed 02/26/21 Entered 02/26/21 09:10:07 Desc
Memorandum in Support of Defendant Gary Rainsdon Trustees Motion to Dism Page 8 of 13


             In Lonneker Farms, the District Court dismissed the debtor’s complaint against the trustee.

   The Ninth Circuit affirmed, stating, “Hatley, as a trustee in bankruptcy or an official acting under

   the authority of the bankruptcy judge, is entitled to derived judicial immunity because he is

   perfonTling an integral part of the judicial process.” 804 F.2d at 1097. The Court concluded:

   “Lonnecker’s allegations with respect to Hatley are conclusory and are insufficient to demonstrate

   that Hatley acted outside the limits of his derived judicial immunity.” Id. Thus, the Ninth Circuit

   upheld the dismissal, letting the trustee out of the case.

             This is in line with other case law out of the Ninth Circuit and other Courts holding that

   trustees are generally not liable to debtors, and are immune from suit, except in the rarest of

   circumstances—and that pennission to sue trustees must be sought before a lawsuit can be brought.

   See, e.g., In re Castillo, supra, 297 F.3d 940, 945 (9th Cir. 2002), stating:

             it is generally held that without leave of the bankruptcy court, no suit may be
             maintained against a trustee for actions taken in the administration of the estate. A
             court other than the appointing court has no jurisdiction to entertain an action
             against the trustee for acts within the trustee’s authority as an officer of the court
             without leave of the appointing court. 3 COLLIER ON BANKRUPTCY
             323.03[3] (15th ed. rev. 2001). The requirement of obtaining leave from the
             appointing court to sue a trustee is long-standing. See Barton v. Barbour, 104 U.s.
             126, 129, 26 L.Ed. 672 (1881).

             “The Ninth Circuit addressed trustee liability in Castillo, which concerned whether a

   Chapter 13 bankruptcy trustee was personally liable for miscalendaring a plan confinnation

   hearing and for failing to give the debtor notice of the hearing.” In re R. Woolsey & Assocs., Inc.,

   454 B.R. 782, 788 (Bankr. D. Idaho 2011). “Before deciding whether the trustee was liable, the

   Ninth Circuit first considered whether the trustee was entitled to immunity, recognizing that ‘a

   trustee in bankruptcy... is entitled to derived judicial immunity because he is perfonning an integral

   part of the judicial process.” In re R Woolsey &Assocs. (citing Castillo, Id., and Lonneker Farms,

   supra).


   MEMORANDUM IN SUPPORT DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION
   TO DISMISS 8     -
   Case 21-06002-BPH Doc 23-1 Filed 02/26/21 Entered 02/26/21 09:10:07 Desc
Memorandum in Support of Defendant Gary Rainsdon Trustees Motion to Dism Page 9 of 13


          In In re Cedar Funding, Inc., supra, 419 B.R. 807, 822 (B.A.P. 9th Cir. 2009), the Court

   held that the bankruptcy trustee had absolute quasi-judicial immunity from damages for acts or

   omissions which were within the ambit of the trustee’s official duties, based on the earlier case of

   Mu/us v. US. Bankruptcy Court for District ofNevada, 828 F.2d 1385, 1390 (9th Cir. 1987). In

   Mullis, the Ninth Circuit affirmed another dismissal of a lawsuit brought against a trustee by a

   debtor, finding that all the alleged acts and omissions occurred within the ambit of the trustee’s

   official duties, and he therefore enjoyed absolute immunity from suit. Mu//is, 828 F.2d at 1390-

   91.

          As in the Castillo, Lonneker Farms, In re R Woolsey & Assocs., In re Cedar Funding, and

   Mullis cases, all the allegations against Defendant Trustee Rainsdon relate to his acts which

   occurred within the course of his official duties undertaken as a U.S. Trustee. Therefore, as in

   those cases, dismissal in Rainsdon’s favor is appropriate, on the basis of immunity from suit.

          C. Defendant Rainsdon Should be Granted His Reasonable Attorney’s Fees for
             Responding to the Adversary Complaint.

          The Court may impose sanctions against Plaintiffs for the improper filing of the Adversary

   Complaint against the Trustee Gary Rainsdon.        Plaintiffs acknowledged in their Motion for

   Summary Judgment on Vacating Bankruptcy Case Dismissal (DE #20) that this Defendant should

   not have been sued in these adversary proceedings. That Motion stated:

          Plaintiffs here also note and declare that, as of this filing, Trustee Gary Rainsdon
          in the Bankruptcy Case is no longer a Defendant in this Adv. Proc. His more formal
          removal from the Defendant list will be restated and fully explained by Plaintiffs in
          a forthcoming Amendment to Complaint.

          (DE #20, p. 3)

          Even without this concession from Plaintiffs, it is clear that, due to Trustee Rainsdon’s

   immunity from suit by the Debtor-Plaintiffs, the Adversary Complaint should not have been filed



   MEMORANDUM IN SUPPORT DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION
   TO DISMISS 9  -
    Case 21-06002-BPH Doc 23-1                Filed 02/26/21 Entered 02/26/21 09:10:07 Desc
Memorandum in Support of Defendant            Gary Rainsdon Trustees Motion to Dism Page 10 of 13



   against Defendant Rainsdon. See, e.g., Lonneker Farms, Inc. v. Kiobucher, supra, 804 F.2d at

    1097.

            A bankruptcy Court may impose sanctions for a bad faith filing and for subsequent actions

   that compound the bad faith filing. See, e.g., In re Collins, 250 B.R. 645, 655 (Bankr. N.D. Ill.

   2000) (citing 11 U.S.C.     § 105(a) and Federal Rule of Bankruptcy Procedure 9011). Rule 9011
   allows fees to be imposed against the person who signed the complaint—even if it is apro se party

   As the Court in In re Collins recounted:

            Fed. R. Bankr.P. 9011(b). Rule 9011(c) authorizes the bankruptcy courts to impose
            sanctions for violations of Rule 9011(b):

               If, after notice and a reasonable opportunity to respond, the court determines
               that subdivision (b) has been violated, the court may, subject to the
               conditions stated below, impose an appropriate sanction upon the attorneys,
               law firms, or parties that have violated subdivision (b) or are responsible for
               the violation.

            Fed. R. Bankr.P. 9011(c). Sanctions shall be limited to what is sufficient to deter
            the conduct complained of. Fed. R. Bankr.P. 9011(c)(2). Sanctions may be
            nonmonetary or may include payment of some or all of the reasonable attorneys
            [sic] fees incurred as a result of the violation. Fed. R. Bankr.P. 9011 (c)(2).

            250 B.R. at 659.

            In this case, the parties who signed the Adversary Complaint were Plaintiffs Joseph E.

   Beumeler and LaurieAnn B. Shoemaker. They thus can be sanctioned for the faith filing of the

   Adversary Complaint, pursuant to Rule 9011.

            Meanwhile, bankruptcy courts have inherent power under      § 105(a) to sanction bad faith or
   vexatious conduct that does not fall within the purview of Rule 9011. In re Rainboii’ Magazine,

   77 F.3d 278, 284—85 (9th Cir. 1996). “By providing that bankruptcy courts could issue orders

   necessary ‘to prevent an abuse of process,’ Congress impliedly recognized that bankruptcy courts

   have the inherent power to sanction...” Id. at 284 (citing 11 U.S.C.   § 105(a)). “Bankruptcy courts
   have both statutory and inherent powers to sanction under      § 105(a).” In   re Collins, supra, 250

   MEMORANDUM IN SUPPORT DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION
   TO DISMISS 10   -
                                                  ___________
                                                                            ________




    Case 21-06002-BPH Doc 23-1               Filed 02/26/21 Entered 02/26/21 09:10:07 Desc
Memorandum in Support of Defendant           Gary Rainsdon Trustees Motion to Dism Page 11 of 13


   B.R. at 656.

          Thus, this Court has the statutory and inherent power to award attorney’s fees to Defendant

   Rainsdon on the basis of Plaintiffs’ bad faith filing of the Adversary Complaint here, and the Court

   should award such fees.

                                           III.      CONCLUSION

          Plaintiffs’ Adversary Complaint (DE #1) against Defendant, Gary Rainsdon, Trustee,

   should be dismissed, with prejudice, on the grounds and for the reasons set forth above. The Court

   should grant attorney’s fees and costs to this Defendant for having to defend against the frivolous

   lawsuit brought despite the Trustee’s immunity from suit.
                                  ‘2
          DATED this         76    day of February, 2021.

                                          ANDERSON, JULIAN & HULL LLP


                                          By:




                                                  Brian K. Julian, 0 e Firm
                                                  Anne S. Magnelli, of the Firm
                                                  Attorneys for Defendant Gary Rainsdon, Trustee


                                       CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that on this         fday of February, 2021, I served a true and correct
   copy of the foregoing MEMORANDUM IN SUPPORT DEFENDANT, GARY RAINSDON,
   TRUSTEE’S, MOTION TO DISMISS by delivering the same to each of the following attorneys of
   record, by the method indicated below, addressed as follows:

             Joseph Beumeler and LaurieAnn Shoemaker             LI     U.S. Mail, postage prepaid
             29862 Emmett Road                                          Hand-Delivered
             Caidwell, Idaho 83607                               LI     Overnight Mail
             T: (208) 573-3604                                          E-Mail
             E: LAShoernaker.z@grnail .com                              ECF/e-File
             Pro Se Plaintiffs
             Honorable Noah G. Hill                                     U.S. Mail, postage prepaid
             U.S. District & Bankruptcy Courthouse                      Hand-Delivered
             Boise Office                                               Overnight Mail
             550 W. Fort Street, Suite 400                              E-Mail
             Boise, Idaho 83724                                         ECF/e-File

   MEMORANDUM IN SUPPORT DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION
   TO DISMISS 11  -
    Case 21-06002-BPH Doc 23-1           Filed 02/26/21 Entered 02/26/21 09:10:07 Desc
Memorandum in Support of Defendant       Gary Rainsdon Trustees Motion to Dism Page 12 of 13


           Defendant
           U.S. Trustee                                       U.S. Mail, postage prepaid
           720 Park Blvd. Suite 220                      El   Hand-Delivered
           Boise, Idaho 83712                            El   Overnight Mail
           Defendant                                     El   E-Mail
                                                              ECF/e-File
           Clint Nef                                          U.S. Mail, postage prepaid
           SAG Intermountain                             El   Hand-Delivered
           1 South Main Street, Suite #1400              El   Overnight Mail
           Salt Lake City, Utah 84133-1109               El   E-Mail
           Defendant                                          ECF/e-File
           SAG Intermountain                                  U.S. Mail, postage prepaid
           1 South Main Street, Suite # 1400 Salt Lake   El   Hand-Delivered
           City. Utah 84 133-1 109                       El   Overnight Mail
           Defendant                                     El   E-Mail
                                                              ECF/e-File
           Zions Bank                                         U.S. Mail, postage prepaid
           2460 S. 3270                                  El   Hand-Delivered
           West Salt Lake City, UT 84119                 El   Overnight Mail
           Defendant                                     El   E-Mail
                                                              ECF/e-File
           Zions First National Bank                          U.S. Mail, postage prepaid
           150 S Fort Ln                                 El   Hand-Delivered
           Layton, UT 84041-4320                         El   Overnight Mail
           Defendant                                     El   E-Mail
                                                              ECF/e-File
           Zions Bancorporation, N.A.                         U.S. Mail, postage prepaid
           1 5. Main Street                              El   Hand-Delivered
           Salt Lake City, Utah 84133                    El   Overnight Mail
           Defendant                                     El   E-Mail
                                                              ECF/e-File
           David H. Leigh                                     U.S. Mail, postage prepaid
           RAY QUINNEY & NEBEKER                         El   Hand-Delivered
           36 South State Street, Suite 1400             El   Overnight Mail
           P.O. Box 45385                                El   E-Mail
           Salt Lake City, Utah 84145-0385                    ECF/e-File
           Defendant
           Michael D. Mayfield                                U.S. Mail, postage prepaid
           RAY QUINNEY & NEBEKER                         El   Hand-Delivered
           36 South State Street, Suite 1400             El   Overnight Mail
           P.O. Box 45385                                El   E-Mail
           Salt Lake City, Utah 84145-0385                    ECF/e-File
           Defendant


   MEMORANDUM IN SUPPORT DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION
   TO DISMISS 12
               -
    Case 21-06002-BPH Doc 23-1           Filed 02/26/21 Entered 02/26/21 09:10:07 Desc
Memorandum in Support of Defendant       Gary Rainsdon Trustees Motion to Dism Page 13 of 13



           RAY QUINNEY & NEBEKER                          j       U.S. Mail, postage prepaid
           36 South State Street, Suite 1400              LI      Hand-Delivered
           P.O.Box45385                                   LI      OvernightMail
           Salt Lake City, Utah 84145-0385                LI      E-Mail
           Defendant                                              ECF/e-File
           D. Blair Clark                                         U.S. Mail, postage prepaid
           LAW OFFICES OF D. BLAIR CLARK PC               El      Hand-Delivered
           967 E. Parkcenter Blvd., #282                  LI      Overnight Mail
           Boise, ID 83706                                Li      E-Mail
           Defendant                                              ECF/e-File
           LAW OFFICES OF D. BLAIR CLARK PC                       U.S. Mail, postage prepaid
           967 E. Parkcenter Blvd., #282                          Hand-Delivered
           Boise, ID 83706                                        Overnight Mail
           Defendant                                              E-Mail
                                                                  ECF/e-File
           Patrick Geile                                          U.S. Mail, postage prepaid
           FOLEY FREEMAN, PLLC                                    Hand-Delivered
           953 S. Industry Way                                    Overnight Mail
           P.O. Box 10                                            E-Mail
           Meridian, ID 83680                                     ECF/e-File
           Defendant
           FOLEY FREEMAN PLLC                                     U.S. Mail, postage prepaid
           953 S. Industry Way                            LI      Hand-Delivered
           P.O. Box 10                                    LI      Overnight Mail
           Meridian, ID 83680                             LI      E-Mail
           Defendant                                              ECF/e-File



                                                  Brian        Juhan




   MEMORANDUM IN SUPPORT DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION
   TO DISMISS 13
               -
